Title: To James Madison from Thomas Jefferson, 17 September 1787
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris Sep. 17. 1787.
My last to you were of Aug. 2. & 15. Since that I have sent to Havre to be forwarded to you by the present packet 3. boxes marked I.M. G.W. and A.D. The two last are for mr. Wythe in Williamsburgh, and mr. Alexr. Donald merchant in Richmond. The first contains the books for yourself which shall be noted at the close of my letter, together with the following for mr. Rittenhouse; viz. la Chymie de Fourcroi 4. vols. 8vo. Connoissance des tems 1788–1789. and Dissertation de la Sauvagere. I have put into the same box 9. copies of the Notes on Virginia. That of the English edition, and one of the others are for yourself. The 7. remaining are for mr. Jay, mr. Thomson, mr. Hopkinson, mr. Mercer (late of Congress) mr. Rittenhouse, mr. Izard & mr. Ed. Rutledge, which I will pray of you to have delivered in my name to those gentlemen. I have also put into the box 100 copies of the map of Virginia Pennsylvania &c. which be so good as to put into the hands of any booksellers you please in New York & Philadelphia to be sold at such price as you think proper, ready money only. I have sent some to Virginia to be sold at 5/6 of a dollar. If it should appear that a greater number might be sold, I would have the plate retouched, and any number struck off which might be desired. It may serve to refund a part of the expences of printing the book & engraving the map.
In my letter of Aug. 2. I troubled you on the case of John Burke. I now inclose you a letter lately received, by which it will appear that mr. Broom (not Groom) of New York paid into the hands of a capt. William S. Browne of Providence in Rhode island a balance of £56. the property of John Burke deceased, brother to Thos. Burke who writes the letter: that possibly there may be more of his property in Brown’s hands: and that it is Brown for whom your enquiries must be directed, and of whom the money must be demanded. If he will pay it on this letter of Thomas Burke, (in real money) it might be placed in the bank of Philadelphia till called for by T. B. If he requires more regular authority, be so good as to inform me what may be necessary and I will give notice to mrs. Burke the wife of Thomas who lives in France & to whom he has confided the pursuit of this object.
I have received the box you were so kind as to send me with paccans. There were 13. nuts in it, which I mention, because I suspect it had been pillaged. Your situation at New York, & the packets coming from thence to Havre, where Mr. Limozin, agent for the U.S. will take care of any thing for me, may enable you to send me a few barrels of Newtown pippins & cranberries. If you could send me also 50. or 100 grafts of the Newtown pippin they would be very desireable. They should be packed between layers of moss, a layer of moss & a layer of plants alternately, in a box, & the box nailed close, with directions to Limozin to forward them by the Diligence. Red birds for the ladies, & Opossums for the naturalists would be great presents, if any passenger would take charge of them. I must either refer you to my public letter for news, or write you a letter of news if my time will permit. I am with sincere esteem, dear Sir, your friend & servant
Th: Jefferson



J. Madison esq. to Th: Jefferson Dr.
 lt


To paid Frouille for the box marked J.M. No. 1. & packing
 20- 0


Memoires sur les impositions de l’Europe 4. v. 4to.
 36-


Loisirs d’Argenson. 2. v. 8vo.
  8-10


Charlevoix histoire de la nouvelle France. 3. v. 4to.
 27-


American traveller 4to.
  3-


Pollucis onomasticon. 4to.
  5.


Buffon Mineraux. 5th. 6th. 7th. 8th. volumes
 12


Pieces interessantes. 5th. vol.
  3.


Dissertation de la Sauvagere 8vo.
  4-12



119- 2


Your watch is done, & is in my possession. She costs 3. guineas more than I had told you she would. Two were owing to a mistake of mine in the price of my own, and the other to that of the workman who put that much gold into the case more than he had into mine. Yours costs therefore 600 lt. I have worn it a month during which, tho new, it is impossible for a watch to go better. I shall send her by the French minister, Monsieur le comte de Moustier. I wish the step-counter may be done in time to go by the same conveiance. I have been almost tempted to buy for you one of the little clocks made here mounted on marble columns. They strike, go with a pendulum, a spring instead of a weight, are extremely elegant & can be had for 10. guineas. But I shall wait your orders.
Th: J.
P.S. Will you be so good as to pay mr. C. Thomson 86.35. dollars for me, and to apologize to him for my not writing, the bearer going off a day sooner than he had told me. The letter to N. Lewis is of great consequence.
 